If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



SPINE SPECIALISTS OF MICHIGAN, PC, and                             UNPUBLISHED
AMERICAN ANESTHESIA ASSOCIATES,                                    August 15, 2019
LLC,

              Plaintiffs-Appellants,

v                                                                  No. 343683
                                                                   Wayne Circuit Court
GEICO INDEMNITY COMPANY,                                           LC No. 17-005249-NF

              Defendant-Appellee.


Before: LETICA, P.J., and M. J. KELLY and BOONSTRA, JJ.

PER CURIAM.

        In this suit seeking recovery of personal injury protection (PIP) benefits under the no-
fault act, MCL 500.3101 et seq., plaintiffs Spine Specialists of Michigan, PC and American
Anesthesia Associates, LLC appeal as of right the trial court order granting defendant, Geico
Indemnity Company, summary disposition. We reverse for the reasons stated in this opinion.

                                       I. BASIC FACTS

        James and Roneica Johnson were injured in a motor-vehicle crash, and they both received
medical treatment from plaintiffs. In April 2017, plaintiffs sued Geico to recover payment for
medical services provided to James and Roneica Johnson under a no-fault insurance policy
issued to the Johnsons by Geico. After our Supreme Court issued its opinion in Covenant Med
Ctr, Inc v State Farm Auto Ins Co, 500 Mich. 191; 895 NW2d 490 (2017), Geico moved for
summary disposition on the ground that, in the absence of an assignment of rights from the
Johnsons to plaintiffs, plaintiffs had no statutory cause of action against Geico for recovery of
no-fault benefits. In response, plaintiffs argued that the trial court should deny Geico’s motion
because plaintiffs had received assignments of rights from the Johnsons. Plaintiffs also sought
leave to amend their complaint to include the assignments. Geico, however, asserted that the
assignments were void because they violated an antiassignment clause in the Johnsons’ no-fault
insurance policy. The trial court agreed with Geico and granted it summary disposition.




                                               -1-
                                II. ANTIASSIGNMENT CLAUSE

                                  A. STANDARD OF REVIEW

        Plaintiffs argue that the trial court erred by granting summary disposition because the
antiassignment clause was void as against public policy. We review de novo a trial court’s
decision on a motion for summary disposition. Dell v Citizens Ins Co of America, 312 Mich. App.
734, 739; 880 NW2d 280 (2015).

                                          B. ANALYSIS

        Our Supreme Court recently held “that healthcare providers do not possess a statutory
cause of action against no-fault insurers for recovery of [PIP] benefits under the no-fault act.”
Covenant Med Ctr Inc, 500 Mich. at 196. The Court, however, clarified that its opinion was “not
intended to alter an insured’s ability to assign his or her right to past or presently due benefits to
a healthcare provider.” Id. at 217 n 40. “Under general contract law, rights can be assigned
unless the assignment is clearly restricted.” Jawad A Shah, MD, PC v State Farm Mut Auto Ins
Co, 324 Mich. App. 182, 197; 920 NW2d 148 (2018), lv pending (quotation marks and citation
omitted). When an “antiassignment clause is unambiguous, it must be enforced unless it violates
the law or public policy.” Id. at 198. A copy of the Johnsons’ no-fault policy is not included in
the lower court record, so we cannot discern whether the antiassignment clause at issue in this
case is unambiguous.1 Yet, even if the language in the Johnsons’ policy unambiguously
prohibits the assignment of rights under the present circumstances, antiassignment clauses in no-
fault insurance policies are unenforceable if they prohibit “an assignment after the loss occurred
of an accrued claim to payment—because such a prohibition of assignment violates Michigan
public policy that is part of our common law as set forth by our Supreme Court.” Id. at 200; see
also Henry Ford Health Sys v Everest Nat’l Ins Co, 326 Mich. App. 398, 405; 927 NW2d 717
(2018) (accord), lv pending.

        In this case, it is undisputed that the Johnsons had an accrued claim against their insurer
for payment for healthcare services that had already been provided by plaintiffs before the
Johnsons executed the assignments. Accordingly, assuming arguendo that the antiassignment
clause is unambiguous, it is nevertheless unenforceable because it is contrary to public policy.
Shah, 324 Mich. App. at 200. Although Geico requests that this Court find Shah was wrongly
decided and call for a conflict panel under MCR 7.215(K)(3), we decline to do so because Shah’s
holding is currently on appeal to the Michigan Supreme Court. See Jawad A Shah, MD, PC v
State Farm Mut Auto Ins Co, 503 Mich. 882 (2018).




1
  Geico filed a motion seeking to expand the record to include a copy of the policy, but this Court
denied the motion. Spine Specialists of Mich, PC v Geico Indemnity Company, unpublished
order of the Court of Appeals, entered October 25, 2018 (Docket No. 343683). On appeal, Geico
continues to request that this Court review the no-fault insurance policy before making a ruling
in this case. We decline to do so.


                                                 -2-
        Reversed and remanded for further proceedings consistent with this opinion. We do not
retain jurisdiction. Plaintiffs may tax costs. MCR 7.219(A).

                                                         /s/ Anica Letica
                                                         /s/ Michael J. Kelly
                                                         /s/ Mark T. Boonstra




                                             -3-